 1

 2

 3

 4
                                    UNITED STATES DISTRICT COURT
 5                                 WESTERN DISTRICT OF WASHINGTON
 6
                                             AT TACOMA

 7
     MIKAYELA GRACE MILLER,                )   Civil No. 3:18-cv-05754-RSL
 8                                         )
                 Plaintiff,                )
 9                                         )
10
                 v.                        )   ORDER FOR EAJA FEES AND
                                           )   COSTS
11   COMMISSIONER OF SOCIAL SECURITY, )
                                           )
12               Defendant,                )
13
     ______________________________________)_____________________________________________

14          It is hereby ORDERED that attorney fees in the amount of $6,384.28 and expenses in the amount

15   of $5.51 (postage), for a total of $6,389.79, shall be awarded to Plaintiff pursuant to the Equal Access to
16
     Justice Act (EAJA), 28 U.S.C. § 2412, and that costs in the amount of $415.00 (court filing $400.00,
17
     photocopies $15.00) should be awarded to Plaintiff pursuant to 28 U.S.C. § 1920. See Astrue v. Ratliff,
18
     130 S.Ct. 2521 (2010). If it is determined that Plaintiff’s EAJA fees are not subject to any offset
19

20   allowed under the Department of the Treasury’s Offset Program, then the check for EAJA fees shall be

21   made payable to Teal M. Parham, based upon Plaintiff’s assignment of these amounts to Plaintiff’s
22
     attorney. Any check for EAJA fees shall be mailed to Plaintiff’s counsel, Teal M. Parham at 910 12th
23
     Avenue - PO Box 757, Longview, WA 98632.
24
            Dated this 24th day of July, 2019.
25

26
                                                   A
27                                                 Robert S. Lasnik
                                                   United States District Judge
28


     ORDER FOR EAJA FEES & COSTS [3:18-cv-05754-RSL] -1
